Citation Nr: 0917303	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic recurring vascular headaches.

3.  Entitlement to service connection for deviated nasal 
septum, also claimed as pain in the nose, including as 
secondary to the service-connected chronic labyrinthitis.

4.  Whether new and material evidence has been received to 
reopen the claim for generalized anxiety disorder, claimed as 
a nervous condition.

5.  Whether new and material evidence has been received to 
reopen the claim for lumbar disc disease, including as 
secondary to the service-connected chronic labyrinthitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 through July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to an initial rating in excess of 
10 percent for chronic recurring vascular headaches; 
entitlement to service connection for deviated nasal septum, 
also claimed as pain in the nose, including as secondary to 
the service-connected chronic labyrinthitis; whether new and 
material evidence has been received to reopen the claim for 
generalized anxiety disorder, claimed as a nervous condition; 
and whether new and material evidence has been received to 
reopen the claim for lumbar disc disease, including as 
secondary to the service-connected chronic labyrinthitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Ina statement received from the Board in February 2009, the 
Veteran makes additional claims for a total rating based on 
individual unemployability and for service connection for 
additional disabilities related to his service-connected 
diabetes mellitus.  The RO has not had the opportunity to 
take action on these claims and they are referred to the RO 
for appropriate action.  

FINDINGS OF FACT

Since the effective date for the grant of service connection, 
the Veteran's service-connected (bilateral) tinnitus has been 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon granting service connection for the Veteran's tinnitus, 
the RO assigned a 10 percent disability rating from the 
effective date for the grant of service connection. See 
November 1997 rating decision.  The Veteran later filed a 
claim for an increased rating, which the RO denied in the 
September 2005 rating decision.  The RO denied the Veteran's 
request for a higher initial rating because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
rating higher than 10 percent, or a separate 10 percent 
evaluation for tinnitus of each ear. The Veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. 
Subsequently, in Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a Veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral. Thereafter, the stay of adjudication of tinnitus 
rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter. Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied at any time since the effective date for the grant 
of service connection.


REMAND

The Veteran is also seeking an initial rating in excess of 10 
percent for chronic recurring vascular headaches, and to 
establish service connection for a deviated nasal septum due 
to his service connected chronic labyrinthitis.  He also 
wishes to reopen the claims for service connection for 
generalized anxiety disorder, claimed as a nervous condition, 
and for service connection for lumbar disc disease due to his 
service connected chronic labyrinthitis.  These claims are 
not yet ready for appellate review.

Headaches
The Board notes that the Veteran's most recent VA examination 
for his service-connected headaches was in January 2005, more 
than four years ago.  The Board notes that this disability is 
rated by analogy to the purely subjective complaints such as 
headaches noted in relation to brain disease due to trauma.  
38 C.F.R. § 4.124a, DC 8045.  Under this DC, 10 percent is 
the maximum rating. The Veteran's claim that the disability 
has worsened, however, still warrants updated examinations 
from time to time to ensure that the disability is rated 
under the proper rating criteria and at the proper disability 
evaluation.

For the application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (2008).  Such a remote 
examination as is in this case diminishes the Board's ability 
to evaluate the claim based upon accurate and fully 
descriptive medical examinations.  The current severity of 
the disability is relatively unknown.  As such, the Board 
deems it necessary to remand this claim for an updated VA 
examination to determine the current severity of the 
Veteran's headache disability.

Nose
The Veteran is also claiming a disability related to his 
nose, which he contends is secondary to his service-connected 
labyrinthitis.  He essentially claims that his service-
connected disability causes many falls, during which he has 
repeatedly hurt his nose, leading to the currently claimed 
disability.  Under 38 C.F.R. § 3.310(a), service connection 
may be granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.  The 
outpatient treatment records throughout the claims folder 
document the Veteran's propensity to fall.  There has not 
been, however, a VA examination to determine whether the 
Veteran has a current disability related to his nose that is 
proximately due to his service-connected labyrinthitis.  Such 
an examination is warranted and is required by VA's duty to 
assist.  38 C.F.R. § 3.159(c)(4) (2008).

New and Material Evidence
The Veteran is seeking to reopen his claims for a back 
disability, as well as for generalized anxiety disorder, 
claimed as nerves.  The back claim was last denied in the May 
2002 rating decision, and the nervous condition in the August 
1976 Board decision.  The Veteran did not appeal these 
denials.  He later, in August 2004, filed a claim for Post-
Traumatic Stress Disorder (PTSD), which was later clarified 
to be a claim for a nervous condition.  In October 2004, he 
filed his claim to reopen service connection for a back 
disability.

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new 
VA notice requirements for new and material evidence claims. 
In particular, under Kent, VA must notify the Veteran of the 
elements of his claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
Veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. The November 2004, March 2006, August 2006, and 
September 2007 letters do not satisfy the requirements of 
Kent.

While the Board regrets the delay, in order to ensure that 
the Veteran's due process rights are met, this matter must be 
remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Kent.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran, including issuing 
corrective notice fully compliant with 
38 C.F.R. § 3.159(b) (2008), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Afford the Veteran the appropriate VA 
examination to assess the current severity 
of his service-connected chronic recurring 
vascular headaches.  The characteristics 
of the headaches should be appropriately 
described, including whether they are 
post-traumatic in nature, as well as their 
duration and severity.

3.  Afford the Veteran the appropriate VA 
examination to determine the nature and 
etiology of his deviated nasal septum or 
other nose disability.  The examiner 
should review the claims folder, and the 
Veteran should be afforded a thorough 
physical examination and any necessary 
testing.  Once the examination is complete 
and the claims file reviewed, the examiner 
should provide a report noting the current 
diagnosis.  The examiner should also opine 
as to whether any currently diagnosed 
disability is related to the already 
service-connected labyrinthitis, including 
falls secondary to labyrinthitis.  If the 
examiner answers that question in the 
negative, the following question should 
also be answered: is it more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's current 
disability was incurred in service? A 
complete rationale should be provided for 
any opinion expressed.

4.  Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


